Case 1:19-cr-00893-LAK Document 99 Filed 03/31/21 Page 1 of 1

| USDC SDNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK. DOC #:
fat achat

 

  

 

 

sebieiceieddatiiiadacataaaaatniteaitaaaiae xX DATE FILED:_“
UNITED STATES OF AMERICA, a

 

-against- 19-cr-0893 (LAK)
DONALD LAGUARDIA,
Defendant.
ORDER

Lewis A. KAPLAN, District Judge.

The government shall respond to defendant’s motion for a further postponement

of his sentencing on or before April7, 2021.

Lewis A, Kap!

aN
United States Ae sae

SO ORDERED.

 

Dated: March 31, 2021

 
